J-S56004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JESSE WILLIS KNIGHT IV

                            Appellant                  No. 324 MDA 2014


            Appeal from the Judgment of Sentence January 16, 2014
                In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000052-2013


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                        FILED SEPTEMBER 30, 2014

        Appellant, Jesse Willis Knight IV, appeals from the judgment of

sentence entered on January 16, 2014, by the Honorable Michael A. George,

Court of Common Pleas of Adams County.             Additionally, Knig        -

appointed counsel, Sean A. Mott, Esquire, has filed an application to

withdraw as counsel pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349

(2009). After careful review, we affirm Knig



        The trial court summarized the history of this case as follows.

             On March 18, 2013, Appellant appeared before the [c]ourt
        and entered pleas of guilty to possession with intent to deliver a
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56004-14


     controlled substance and conspiracy to deliver a controlled
     substance both as ungraded felonies.         On April 18, 2013,
     pursuant to a negotiated agreement, the Appellant was
     sentenced to concurrent sentences of 36 months of CIP [County
     Intermediate Punishment] with three months of each sentence
     to be served in restrictive intermediate punishment at the Adams
     County Re-Entry Facility. The Appellant was temporarily placed
     on probationary phases until May 22, 2013 at which time he was
     directed to report to the Adams County Re-Entry Facility and
     begin serving the restrictive phase of his sentence.

          On   July   29,   2013,   the   Gettysburg   Borough   Police

     Appellant, while released on community service at the
     Gettysburg Recreation Park, had assaulted her by slapping her
     twice in the face.3 Following the complaint to the Gettysburg
     Borough Police Department, the Adams County Department of
     Probation Services filed a revocation petition against the
     Appellant. The petition included an allegation that Appellant
     committed a violation of the law.4 Additionally, the petition
     alleged that the Appellant failed obey prison and house arrest
     rules while participating in the release programming.5 In support
     of the latter violation, the petition noted that Appellant had an
     unauthorized visit with his wife at the Gettysburg Recreation
     Park on July 29, 2013; that Appellant made an unauthorized
     threatening telephone call to his father-in-law on July 29, 2013;
     and that Appellant received a prison misconduct after re-entry
     staff found 26 pouches of prohibited tobacco on his person on
     August 20, 2013.

           [A] [r]evocation hearing was ultimately held on November
     12, 2013. At [the] hearing, Appellant conceded violating prison
     and work release rules, however, contested violating the law.
     After taking testimony, the revocation court found that Appellant
     had violated the conditions of his supervision as alleged by the
     Commonwealth. A pre-sentence investigation was conducted
     and on January 16, 2014, Appellant was resentenced on each
     count to no less than 10 months nor more than 23 months and
     29 days in partial confinement with a concurrent term of 35
     months of probation.




                                    -2-
J-S56004-14


             3

             protection from abuse order. After [the] hearing, a
             final protection from abuse order was granted
             against Appellant by the Honorable Judge Robert
             Bigham on August 14, 2013. The protection from
             abuse action is listed at 13-S-991.
             4
               Condition 3(a)[.]
             5
               Condition 3(h)[.]

Trial Court Opinion, 4/23/14 at 1-2. This timely appeal followed.

      As noted, Attorney Mott has requested to withdraw and has submitted

an Anders

frivolous. The Pennsylvania Supreme Court has articulated the procedure to

be   followed    when   court-appointed   counsel   seeks   to   withdraw   from

representing an appellant on direct appeal:

          [I]n the Anders brief that accompanies court-appointed

          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel arguably believes supports the appeal; (3) set


          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 602 Pa. 159, 178-79, 978 A.2d 349, 361

(2009).

      We note that Attorney Mott has substantially complied with the

requirements of Anders as articulated in Santiago, although he has failed

to cite to the relevant portions of the record.     Additionally, Attorney Mott

confirms that he sent a copy of the Anders brief to Appellant as well as a

letter explaining to Appellant that he has the right to proceed pro se or the

                                      -3-
J-S56004-14



right to retain new counsel.        A copy of the letter is appended to Attorney

                                                               Commonwealth v.

Millisock

                                                 must attach as an exhibit to the

petition to withdraw filed with this Court a copy of the letter sent to

                                                           Id. at 749 (emphasis in

original).

       We will now proceed to examine the issue counsel set forth in the

Anders brief.1 Counsel raises the following issue for our review:

       Did the revocation [c]ourt err in finding sufficient evidence that
       Appellant had committed assault, thereby violating the rules of
       probation, where no formal criminal charges were filed, where
       the alleged victim waited a week before reporting the incident,
       where no medical documentation of the injuries sustained by
       [the] victim was presented by the Commonwealth, and where
       the testimony of the alleged victim was no corroborated by
       additional witnesses?

Anders brief at 9.

       On appeal from a judgment of sentence following the revocation

probation

       [o]ur review is limited to determining the validity of the
       probation revocation proceedings and the authority of the
       sentencing court to consider the same sentencing alternatives
       that it had at the time of the initial sentencing. 42 Pa.C.S.A. §
       9771(b).

Commonwealth v. Fish, 752 A.2d 921, 923 (Pa. Super. 2000).
____________________________________________


1




                                           -4-
J-S56004-14


      Revocation of a probation sentence is a matter committed to the

sound discretion of the trial court and that court's decision will not be

disturbed on appeal in the absence of an error of law or an abuse of

              Commonwealth v. Ahmad, 961 A.2d 884, 888 (Pa. Super.

2008) (citation omitted).   A court may revoke an order of probation upon

proof of the violation of specified conditions of the probation.         See

Commonwealth v. Infante, 585 Pa. 408, 420, 888 A.2d 783, 791 (2005).

A probation violation is established whenever it is shown that the conduct of

the probationer indicates the probation has proven to have been an

ineffective vehicle to accomplish rehabilitation and not sufficient to deter

                                      Id., 585 Pa. at 421, 888 A.2d at 791.

Technical   violations   are   sufficient   to   trigger   revocation.   See

Commonwealth v. Sierra, 752 A.2d 910 (Pa. Super. 2000).

     Preliminarily, we note that Appellant argues only that the evidence was

insufficient to establish that he assaulted his wife, and thus, that this

conduct could not support a finding that he had violated the conditions of his

County Intermediate Punishment. Notably, Appellant does not contest the



initiated an unauthorized visit with his wife at the Gettysburg Recreation

Park on July 29, 2013; that Appellant made an unauthorized threatening

telephone call to his father-in-law on July 29, 2013; and that Appellant

received a prison misconduct after re-entry staff found 26 pouches of


                                     -5-
J-S56004-14


prohibited tobacco on his person on August 20, 2013. These violations of

the conditions placed upon Appellant alone are sufficient to support the

                                                                        See

Infante, supra

to support a finding that he assaulted his wife is moot, as ample additional

evidence existed to support a determination that Appellant violated the

specified conditions of his County Intermediate Punishment.

      After examining the issues contained in the Anders brief and



assessment that the appeal is wholly frivolous.

      Judgment of sentence affirmed. Permission to withdraw as counsel is

granted. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2014




                                      -6-